Martin, P. J.
(dissenting). A conditional sales vendor who rebakes property upon which the vendee has paid less than fifty per cent of the purchase price is under no duty to resell the goods unless requested to do so by the vendee within ten days after retaking. The repossessing vendor, however, may voluntarily resell. In the event of a voluntary resale the requirements of section 79 as to manner, place and notice of sale must be complied with. Section 80 fixes no time limit for a voluntary resale. Section 79 requires sale not more than thirty days after retaking. The Court of Appeals, in Interstate I. & P. Corp. v. U. S. Fire Ins. Co. (243 N. Y. 95), has held that, in order to relieve the vendor from the inference of an election (under § 80-c) to keep the chattels as its own, resale should be had within a reasonable time. In that case, however, there was no resale. Within a fortnight after retaking, the goods were destroyed by fire, and the primary question before the court was the insurable interest of the vendor.
Section 80 of our statute is the same as section 20 of the Uniform Conditional Sales Act. In Central Acceptance Corp. v. Massey (107 W. Va. 503; 148 S. E. 864) section 20 of the Uniform Conditional Sales Act was considered. That action was between *225the assignee of the conditional sales contract and the original vendor. The latter was sought to be held liable for the balance due on notes given by conditional sales vendees to secure deferred payments. It appeared that the vendees defaulted before payment of fifty per cent of the purchase price and the assignee took possession of the automobiles sold on the conditional sales contracts, retained the automobiles and sought to hold the vendor for balance due on the notes, but it was held that such balance could not be sued for prior to a resale (Central Acceptance Corp. v. Frye, 103 W. Va. 689; 138 S. E. 369). Then, after the lapse of some six months, the cars were sold and the assignee again sought to hold the vendor liable for the balance. The West Virginia court held that a voluntary sale must take place within a reasonable time after the property is retaken, and denied recovery. It is of interest to note that in that case the court said: “ The same reasons which require a compulsory re-sale to be made promptly require speedy action, in case of a voluntary re-sale.”
In cases involving vendor and vendee, where a voluntary resale has been had, it has been held that all the requirements of section 79 must be complied with (Capitol District L. A. W. Corp. v. Blake, 136 Misc. 651; Braham & Co., Inc., v. Zittel, 232 App. Div. 406).
Considering the object sought to be accomplished by the legislation covering resale, to wit, the protection of the conditional sales vendee (see discussion following section 19 of Uniform Conditional Sales Act in Uniform Laws Annotated, vol. 2, p. 31), it would, seem clear that in the event of a voluntary resale all the ^requirements of section 79 must be complied with.
The order, so fax as appealed from, should be affirmed.
O’Malley, J., concurs.
Order, so far as appealed from, reversed, with twenty dollars costs and disbursements to the appellant, the motion to confirm the referee’s report denied and the claim allowed. Settle order on notice.